Citation Nr: 0535179	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1978 to September 1987.  

2.  In March 2004, the Department of Veterans Affairs 
Regional Office (RO) in Columbia, South Carolina issued a 
rating decision denying service connection for colon cancer, 
the decision was appealed to the Board of Veterans' Appeals 
(Board).

3.  In November 2005, the RO received a photocopy of a 
Certificate of Death, showing that the appellant had died in 
October 2005.  The Board received notification of the death 
of the appellant on December 16, 2005.  


CONCLUSION OF LAW

Because of the veteran's death, the Board no longer has 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.211, 20.1302 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1978 to 
September 1987.  

In March 2004, the RO issued a rating decision denying 
service connection for colon cancer.  The March 2004 decision 
was appealed to the Board.

By correspondence received on December 16, 2005, the Board, 
before it had issued a decision in this case, was notified 
that the veteran was deceased.  A photocopy of the 
Certificate of Death showed that he died in October 2005.  


It is adequately established that the veteran died during the 
pendency of this appeal.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or of any derivative 
claim brought by a survivor of the veteran.  


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


